Citation Nr: 0726059	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-04 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder and if so, whether the reopened claim 
should be granted.  

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.  

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for a right ankle 
disorder, also claimed as a right foot disorder.  

6.  Entitlement to service connection for a cervical spine 
disorder, claimed as a neck disorder.  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active duty from February 1971 to September 
1974 and from October 2003 to July 2004.  He also service in 
the National Guard from 1985 to 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of the Huntington, West Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran, sitting at the RO, testified during a hearing 
conducted via video-conference with the undersigned, sitting 
at the Board's main office in Washington, D.C. in February 
2007.  

The issues of entitlement to service connection for a right 
knee disorder; a low back disorder; a right hip disorder; a 
right shoulder disorder; a right ankle disorder, also claimed 
as a right foot disorder; and a cervical spine disorder, also 
claimed as a neck disorder, are REMANDED to the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  

FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disorder in October 2000.  The veteran was notified of this 
decision that same month and did not appeal.  Thus, the 
decision became final.

2.  Evidence received since the denial of service connection 
for a right knee disorder in October 2000 raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The October 2000 rating decision denying service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§ 7105 (c) (West 2002).

2.  Evidence received since the October 2000 determination is 
new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  As this claim is, in 
fact, being reopened and then remanded, any potential 
violation of the United States Court of Appeals for Veterans 
Claims (Court) holding in Kent v. Nicholson, 20 Vet. App. 1 
(2006) (VCAA notice requirements with respect to reopening 
claims), is moot.

II. New and Material Evidence

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 101(24) (West 2002) "active military, 
naval, or air service includes active duty, any period of 
[ACDUTRA] during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 
38 U.S.C.A. § 101(22) (a) and (c), ACDUTRA means, in 
pertinent part, full-time duty in the Armed Forces performed 
by Reserves for training and full-time duty as members of the 
Army National Guard or Air National Guard of any State.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.

For purposes of this appeal, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, related to 
an unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

A review of the record reveals that the RO denied service 
connection for a right knee disorder in an October 2000 
rating determination.  The veteran was notified of this 
decision later that month and did not appeal.  Thus, the 
decision became final.

In denying service connection for a right knee disorder, the 
RO noted that the veteran's service medical records did not 
show any treatment for a right knee disability.  The RO 
observed that a September 1994 report from Mountain State 
Orthopedics indicated that the veteran reported having 
twisted his right knee while in the National Guard.  The RO 
further observed that a February 1999 report from D. R., 
M.D., indicated that the veteran stated that he injured his 
right knee in November 1994 while crawling around at work and 
surveying a low coal mine.  The RO also indicated that the 
reports did not show that the veteran's right knee disability 
was due to his service-connected left foot anterior 
neuropathy residuals.  The RO found that the evidence failed 
to show any relationship between the veteran's right knee 
disability and any disease or injury during military service.  
The RO also noted that the evidence failed to establish any 
connection between any right knee disability and the service-
connected left foot anterior tibial neuropathy residuals.  

In August 2004, the RO received the veteran's request to 
reopen his claim.  Evidence received subsequent to the 
October 2000 rating determination includes treatment records 
from the veteran's period of active duty from October 2003 to 
July 2004, the results of the September/November 2004 VA 
examination, statements from friends and comrades of the 
veteran, and the testimony of the veteran and his wife at his 
February 2007 hearing.  

The service medical records received in conjunction with 
veteran's October 2003 to July 2004 service reveal that he 
was seen with swelling in his knee in October 2003.  The 
Board further observes that in December 2003, the veteran was 
issued a profile for his knees and, that in January 2004, he 
was issued a permanent profile for degenerative joint disease 
of the knees.  Furthermore, in a March 2004 Statement of 
Medical Examination and Duty Status report, the veteran was 
noted to have experienced right knee pain during FTX 
training.  

In an August 2005 statement, W. S., who served with the 
veteran, indicated that the veteran was injured during FTX 
training.  In an August 2005 statement, C. M., who also 
served with the veteran, indicated that the veteran's knees 
had given out on him and that he had driven the veteran to 
the hospital as a result of this.  

During his February 2007 hearing, the veteran testified that 
his right knee gave out him during FTX and he twisted it 
causing him to have pain in his knee.

New and material evidence has been submitted to reopen the 
veteran's claim.  The previous denial was based upon absence 
of an in-service right knee injury.  Based upon the physical 
profiles issued during the veteran's last period of active 
service, his testimony at the February 2007 hearing, and the 
statements from his fellow comrades, the newly received 
evidence raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  As such, the claim should 
be reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  Here, as noted below in the Remand, 
the Board is requesting additional development with respect 
to the underlying claim of service connection for a right 
knee disorder, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim for 
service connection for a right knee disorder is reopened, and 
the appeal is, to that extent, granted.


REMAND

While the Board notes that the veteran has indicated that he 
had service with the West Virginia National Guard from 1985 
to 2003, this has not been confirmed.  Attempts should made 
to confirm this service as well as the veteran's periods of 
inactive and active duty for training during this time frame.  

During his February 2007 hearing, the veteran indicated that 
he was currently receiving treatment at the Huntington, West 
Virginia, VA Medical Center.  While the Board notes that 
treatment records through September 2005 are associated with 
the claims folder, as this matter is in remand status, 
treatment records from this time to the present, should be 
obtained from this facility and associated with the claims 
folder.  Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA 
is deemed to have constructive knowledge of certain documents 
which are generated by VA agents or employees.  Id. at 612-
13.  If those documents predate a Board decision on appeal, 
are within VA's control, and could reasonably be expected to 
be part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The Board further notes that at the time of his February 2007 
hearing, the veteran indicated that he was now in receipt of 
Social Security Administration (SSA) disability benefits, to 
include as a result of his claimed service-connected 
disabilities.  It does not appear that records associated 
with the SSA claim were requested.  The RO should obtain the 
administrative decision pertaining to the veteran's claim and 
any underlying medical records from the SSA.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the SSA, including decisions by the 
administrative law judge); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Based upon the Board's decision to reopen the claim of 
service connection for a right knee disorder, the veteran 
should be afforded a VA examination to determine the etiology 
of any diagnosed right knee disorder, to include if it was 
related to his period of active duty from October 2003 to 
July 2004 or, if it preexisted this time period, was it 
aggravated by this period of service. 

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service. Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
right knee disorder preexisted the appellant's entry into 
active military service in October 2003 and was not 
aggravated by service.  

With regard to the veteran's claims of service connection for 
cervical spine and right shoulder disorders, the Board notes 
that in February 2004, the veteran was seen with complaints 
of neck/right shoulder pain.  In March 2004, the veteran was 
again seen with complaints of neck and right shoulder pain 
after falling two weeks earlier.  X-rays taken at that time 
revealed the presence of mild degenerative joint disease.  In 
a March 2004 Statement of Medical Examination and Duty Status 
report, the veteran was noted to have fallen and injured his 
neck and right shoulder departing Building 4854 while 
performing SDNCO duties.  With regard to the claim of service 
connection for a right hip disorder, the Board notes that the 
veteran reported that he hurt his hip in the fall where he 
hurt his neck and shoulder.  

Although the Board notes that the veteran was afforded a VA 
examination in September/November 2004 and the examiner 
indicated that the claims folder had been reviewed, there is 
no reference to the right knee, right shoulder, neck, and low 
back pain noted in treatment records and reported by the 
veteran during his second period of active service.  The 
examiner only made reference to injuries which the veteran 
claims to have sustained.  

With regard to the veteran's right foot/ankle claim, the 
Board notes that the veteran has reported injuring his right 
foot in April 2000.  He maintains that he has had problems 
with his right foot since that time.  Although the veteran 
was afforded a VA examination in September/November 2004, the 
examiner did not address whether the veteran had a right foot 
disorder and whether that right foot disorder was related to 
any injury sustained during the veteran's period of active 
service or during a period of ACDUTRA.  

The Board further notes that at his February 2007 hearing, 
the veteran indicated that it was his belief that his neck, 
right shoulder, low back, right hip, right knee, and right 
foot disorders were caused or aggravated by his service-
connected left foot anterior tibial neuropathy residuals.  
The Board observes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  VA has recently amended 38 C.F.R. § 3.310 to 
explicitly include the holding in Allen.  71 Fed. Reg. 52,747 
(Sept. 7, 2006).

Accordingly, the case is REMANDED for the following action:

1.	Contact the NPRC and/or appropriate 
service department, to include the 
West Virginia Adjutant General's 
Department, and request that the 
veteran's dates of service with the 
West Virginia National Guard from 1985 
to 2003 be verified.  The AOJ/AMC 
should specifically request 
verification of the veteran's duty 
status, including the specific dates 
of all periods of ACDUTRA throughout 
this time period.  Development of this 
evidence, to include following up on 
all viable leads, should continue 
until the custodian of the records 
informs VA that these records are 
missing or no longer available, or it 
is determined that further development 
would be futile.  All responses and 
evidence received must be incorporated 
into the claims file.

2.	Contact the Social Security 
Administration and obtain copies of 
any administrative decision (with 
associated medical records) pertaining 
to any claim for disability benefits 
by the veteran and any subsequent 
disability determination(s).

3.	Obtain copies of all records of the 
veteran's treatment at the Huntington 
VAMC for the period from September 
2005 to the present.

4.	Schedule the veteran for a VA 
orthopedic examination by a physician 
to determine the etiology of any 
cervical spine, right shoulder, low 
back, right hip, right knee and right 
ankle/foot disorder found to be 
present.  All indicated tests and 
studies, including x-rays, should be 
performed and all clinical findings 
should be reported in detail.  The 
claims folders must be available to 
the examiner for review prior to 
examination and the examination report 
should indicate if the examiner 
reviewed veteran's medical records..  
Specific emphasis and reference should 
be made, but not limited to, any 
injuries reported/sustained during the 
veteran's last period of active 
service, from October 2003 to July 
2004, when rendering the below 
requested opinions.  

a.	Does the appellant currently have 
a right knee disorder or 
disorders?

b.	If he has such a disability (or 
disabilities), does it represent 
a disease process or the 
residuals of an injury?

c.	Taking into consideration the 
evidence incorporated in the 
service medical records 
(including the October 2003 to 
July 2004 records),when was the 
veteran's right knee disability 
(or disabilities) incurred?

d.	If any right knee disability was 
incurred before February 1971 or 
before October 2003, was there a 
permanent increase in disability, 
beyond the natural progress of 
the disorder, during a period of 
military duty, namely from 
February 1971 to September 1974 
or from October 2003 to July 
2004?

e.	If any right knee diagnosed 
disability was incurred after 
February 1971, or after October 
2003, the examiner is requested 
to provide an opinion concerning 
the etiology of any right knee 
disorder found to be present, to 
include whether it is at least as 
likely as not (i.e., to at least 
a 50- 50 degree of probability) 
that any currently diagnosed 
right knee disorder was caused by 
military service (including the 
findings noted in the October 
2003 to July 2004 service medical 
records), or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

f.	Is it at least as likely as not 
(i.e., at least a 50-50-
probability) that any current 
cervical spine, right shoulder, 
low back, right hip, or right 
ankle/foot disorder, is related 
to any disease or injury incurred 
during a period of active service 
(including from February 1971 to 
September 1974 or from October 
2003 to July 2004) or during a 
period of ACDUTRA (some time 
between 1985 and 2003), or 
whether such an etiology or 
relationship is less than likely 
(i.e., less than a 50-50 
probability).  

g.	If the veteran entered any period 
of active service (from February 
1971 to September 1974 and from 
October 2003 to July 2004) or 
ACDUTRA (some time from 1985 to 
2003) with any of the above 
disorders, did these disorders 
increase in severity during his 
period of active service or 
ACDUTRA and, if so, did the 
increase in severity represent 
simply a temporary or 
intermittent flare-up of the pre-
service condition without 
worsening of the underlying 
condition or did the increase in 
severity represent a worsening of 
the underlying condition beyond 
the natural progress of the 
disorder?

h.	Is it at least as likely as not 
that the veteran's service-
connected left foot anterior 
tibial neuropathy residuals 
caused or aggravated any current 
cervical spine, right shoulder, 
low back, right knee, right hip, 
or right ankle/foot disorder?  
The degree of cervical spine, 
right shoulder, low back, right 
knee, right hip, or right 
ankle/foot disorder that would 
not be present but for the 
service- connected service-
connected left foot anterior 
tibial neuropathy residuals 
disability should be identified.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against it.

i.	A rationale should be provided 
for all opinions expressed.  If 
the physician is unable to give 
an opinion with respect to the 
questions presented, an 
explanation at to why should be 
provided.  

5.	Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for right knee, hip, 
shoulder, ankle/foot, low back , and 
cervical spine/neck disorders.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain 
notice of all relevant actions taken 
on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal since 
the January 2006 statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


